Order entered July 23, 2021




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-21-00307-CV

                           THIEN AN VO, Appellant

                                         V.

          HARRIS COUNTY COMMISSIONERS COURT, Appellee

                    On Appeal from the 133rd District Court
                             Harris County, Texas
                       Trial Court Cause No. 2020-72816

                                      ORDER

      The reporter’s record in this appeal is currently due. By motion filed July

22, 2021, appellant requests we declare her indigent so that the court reporter

responsible for the record will file the record. Appellant notes she filed a statement

of inability to afford costs in the trial court and was allowed to proceed there

without payment of costs. See TEX. R. CIV. P. 145. She explains, however, that the

court reporter has nonetheless asked for an order showing she is indigent.
        Under Texas Rule of Civil Procedure 145, a party who has filed a statement

of inability to afford costs cannot be required to pay costs unless ordered to do so.

See id. Because nothing before the Court reflects appellant has been ordered to

pay costs, we GRANT the motion to the extent we ORDER Darlene Stein,

Official Court Reporter for the 133rd Judicial District Court, to file the reporter’s

record without payment of costs. The record shall be filed no later than August 9,

2021.

        We DIRECT the Clerk of the Court to send a copy of this order to Ms. Stein

and the parties.

                                             /s/    KEN MOLBERG
                                                    JUSTICE